265 F.2d 128
105 U.S.App.D.C. 144
Scott C. HARSHAW, Appellant,v.John B. HOLLISTER, Director of International CooperationAdministration, Appellee.
No. 14600.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 13, 1959.Decided Feb. 26, 1959.

Mr. Joseph C. Waddy, Washington, D.C., with whom Messrs. William C. Gardner and William B. Bryant, Washington, D.C., were on the brief, for appellant.
Mr. Fred L. McIntyre, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and WASHINGTON, Circuit judges.
PER CURIAM.


1
This is a suit by a former foreignservice employee of the International Cooperation Administration, seeking to be restored to his position.  Plaintiff-appellant urges chiefly that the charges against him were not sufficiently specific, and that the Director of the agency made no findings upon the charges, simply notifying him that the actions taken by subordinate officials respecting his case were proper, and that his employment was terminated.


2
We consider the charges made sufficiently detailed to afford the employee a fair opportunity to defend himself.  Cf. Baughman v. Green, 97 U.S.App.D.C. 150, 229 F.2d 33 (1956).  As to the second point, when statutes or regulations require disclosure to employees of the precise findings made against them, the requirement will be enforced by the courts.  Cf. Mulligan v. Andrews, 93 U.S.App.D.C. 375, 211 F.2d 28 (1954); Coleman v. Brucker, 103 U.S.App.D.C. 283, 257 F.2d 661 (1958).  Here, however, we find no such requirement in any applicable statute or regulation.  See Foreign Service Act of 1946, 651, 652, 60 Stat. 1017, 22 U.S.C.A. 1021, 1022 (1952); 1 Foreign Service Manual, Part IV, 761-64.  The Manual requires that 'the employee charged * * * be notified in writing of the * * * (Director's) decision.'  Id. 764.5.  This was done.  So far as appears, the Director complied fully with the statute and regulations.


3
We note also that plaintiff-appellant made no request to the agency for disclosure of the Appeal Board's report, containing findings and recommendations made after a hearing on the charges, see 1 Foreign Service Manual, Part IV, 764.4; nor did he request information as to the precise basis for the Director's action in terminating his employment after receiving the Board's report.  Cf. id. 764.35.  Further, nothing in the report, which was disclosed when the Government moved for summary judgment, indicates that the action taken was in any way arbitrary or illegal.


4
Under the circumstances, there being no genuine issue of material fact, the action of the District Court in granting the Government's motion for summary judgment must be


5
Affirmed.